PER CURIAM.
In case number 92-898, we REVERSE the final order of the Division of Administrative Hearings finding Rule 21DD-5.002, Florida Administrative Code, “invalid when applied to Petitioner Davis and persons similarly situated,” and hold that the rule applies to the application for licensure of Phillip R. Davis. This action requires us to also REVERSE the final order of the Board of Professional Geologists in case number 92-2875 denying Davis’s application for licensure, since the licensure proceeding did not take into account the effect of the rule on Davis’s application. We reject the “default license” argument as being without merit. Case number 92-2875 is remanded to the Board of Professional Geologists for such further proceedings as are necessary in light of this opinion. Davis’s motion for attorney’s fees and costs is DENIED.
BOOTH, BARFIELD and KAHN, JJ., concur.